Case 3:19-cv-00637-MAS-LHG Document 60 Filed 09/09/21 Page 1 of 2 PageID: 812




STARK & STARK
A Professional Corporation
By: Craig S. Hilliard, Esq.
Attorney ID #046541988
993 Lenox Drive
Lawrenceville, NJ 08648-2389
609-895-7346
Attorneys for Defendants, Bail Integrity Solutions, Inc. and Thomas Brian Shirah

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


MICROBILT CORPORATION,
                                                               CIVIL ACTION NO.
                       Plaintiff,                          3:19-CV-00637 (MAS)(LHG)

v.
                                                         NOTICE OF MOTION TO BE
BAIL INTEGRITY SOLUTIONS, INC. and                        RELIEVED AS COUNSEL
THOMAS BRIAN SHIRAH in his individual
capacity; ABC COMPANIES (1-10), JOHN                       Returnable: October 4, 2021
and JANE DOES (1-10),

                       Defendants.


TO:      All Counsel of Record

         PLEASE TAKE NOTICE that on October 4, 2021 at 9:00 AM, or as soon thereafter as

counsel may be heard, Stark & Stark, P.C. and Craig S. Hilliard and Gene Markin, attorneys for

Defendants, Bail Integrity Solutions, Inc. and Thomas Brian Shirah (collectively “Bail

Integrity”), shall move before the Honorable Lois H. Goodman, United States Magistrate Judge

for the District of New Jersey, at the Clarkson S. Fisher Building & U.S. Courthouse, 402 East

State Street, Trenton, New Jersey 08608, pursuant to Local Civil Rule 102.1, for leave to

withdraw as counsel.

         In support of this motion, counsel shall rely on the accompanying Declaration of Craig S.

Hilliard.



4819-2741-6313, v. 1
Case 3:19-cv-00637-MAS-LHG Document 60 Filed 09/09/21 Page 2 of 2 PageID: 813




         A proposed form of Order is provided with this motion.



                                             Respectfully submitted,

                                             STARK & STARK
                                             A Professional Corporation
                                             Attorneys for Defendants


                                             By:    s/ Craig S. Hilliard      l
                                                    CRAIG S. HILLIARD, ESQ.

Dated: September 9, 2021




                                                2
4819-2741-6313, v. 1
